SEARS, Chief Justice.
The appellants, who are engineering students and faculty in the engineering program of the appellee, Clark Atlanta University, appeal from the trial court’s dismissal of their sole claim for injunctive relief to stop the university from closing the engineering program in 2008. For the reasons that follow, we affirm.
1. In Miller v. Alderhold,1 this Court ruled that students may not enjoin “the operation and management of [a private] college.” Other courts have reached a similar conclusion, holding that, even if a school at a university is in danger of failing, the students’ remedy is not to interfere in the control of the university, but is, instead, to seek damages for any individual harm they allege they have suffered.2 We conclude that this same rule should apply to the faculty-appellants, and thus conclude that the trial court did not err in dismissing the appellants’ claim for injunctive relief.
2. Finally, we conclude that the trial court did not err in ruling that the appellants’ claim against appellee Baranco was barred by the statute of limitations.3

Judgment affirmed.


All the Justices concur.


 228 Ga. 65, 69 (184 SE2d 172) (1971).


 In re Antioch University, 418 A2d 105, 113 (D.C. 1980).


 Metlife v. Wright, 220 Ga. App. 827, 827-828 (470 SE2d 717) (1996).